DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
A.	Prior-art rejections based at least in part by Kim

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2017/0179284 A1, hereinafter “Kim”).
Regarding independent claim 1, Figure 5 of Kim discloses a device comprising: 
a semiconductor region 110 (“first fin-type pattern... semiconductor material”- ¶0071); 
a gate stack 130 (“gate electrode”- ¶0088) on the semiconductor region 110, wherein the gate stack 130 comprises a metal-containing layer 130 (¶0115); 
a laminate low-k liner 125/135 (collectively 125 “gate insulating film” and 135 “first gate spacer”- ¶¶0088, 0095) on a first sidewall of the gate stack 130; and 
a gate spacer 150/160 (collectively 150 “first stress liner” and 160 “first lower liner”- ¶0175) on a second sidewall of the laminate low-k liner 125/135.
Regarding claim 2, Figure 5 of Kim discloses wherein the laminate low-k liner 125/135 comprises two sub layers 125, 135 formed of different materials (¶¶0095, 0107), since 125 can comprise silicon nitride (¶0107) and 135 can comprise SiOCN (¶0095).
Regarding claim 3, Figure 5 of Kim discloses wherein each of the two sub layers 125, 135 has a bottom in physical contact with the semiconductor region 110.
Regarding claim 4, Figure 5 of Kim discloses wherein both of the two sub layers 125, 135 comprise silicon and nitrogen, since 125 can comprise silicon nitride (¶0107) and 135 can comprise SiOCN (¶0095).
Regarding claim 5, Figure 5 of Kim discloses wherein the gate spacer 150/160 comprises: 
an L-shaped layer 160 comprising a horizontal leg and a vertical leg connecting to the horizontal leg, wherein the vertical leg contacts the laminate low-k liner 125/135; and 
an outer spacer 150 overlapping the horizontal leg, wherein the outer spacer 150 contacts the vertical leg to form a vertical interface.
Regarding claim 6, Figure 5 of Kim discloses wherein the laminate low-k liner 125/135 comprises silicon, carbon, and nitrogen (¶0095).
Regarding claim 7, Figure 5 of Kim discloses wherein the laminate low-k liner 125/135 comprises SiOCN (¶0095).
Regarding independent claim 10, Figure 5 of Kim discloses a device comprising: 
a replacement gate stack 130 (“gate electrode”- ¶¶0088, 0374-0376); 
a laminate low-k dielectric liner 125/135 (collectively 125 “gate insulating film” and 135 “first gate spacer”- ¶¶0088, 0095) directly on a sidewall of the replacement gate stack 130, wherein the laminate low-k dielectric liner 125/135 comprises a first sub layer 125 and a second sub layer 125, with the first sub layer 125 and the second sub layer 135 comprising different materials (¶¶0095, 0107), since 125 can comprise silicon nitride (¶0107) and 135 can comprise SiOCN (¶0095); and 
a dielectric spacer 160 (“first lower liner”- ¶0175) comprising a first sidewall contacting a second sidewall of the laminate low-k dielectric liner 125/135 to form a vertical interface.
Additionally, regarding the claim limitation “replacement gate stack” (emphasis added) which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same.
Regarding claim 11, Figure 5 of Kim discloses wherein the first sub layer 125 comprises silicon and nitrogen (¶0107).
Regarding claim 12, Figure 5 of Kim discloses wherein the second sub layer 135 comprises silicon, oxygen, carbon, and nitrogen (¶0095).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Xiao (US 2015/0348911 A1).
Regarding claim 13, Kim discloses wherein the first sub layer 125 can comprise silicon nitride (¶0107) and the second sub layer 135 can comprise silicon oxide (¶0095).
Kim does not expressly disclose wherein both of the first sub layer and the second sub layer comprise pores therein.
Xiao discloses a semiconductor device comprising a low-k dielectric layer 400 (“dielectric material layer”- ¶0068) which comprises silicon oxide, porous silicon oxide, silicon nitride or porous silicon nitride (¶0068).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that wherein both of the first sub layer and the second sub layer comprise pores therein, specifically wherein the first sub layer comprises porous silicon nitride and the second sub layer comprises porous silicon oxide, as taught by Xiao for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known composition for a dielectric material.
B.	Prior-art rejections based at least in part by Liu

Claim Rejections - 35 USC § 102
Claims 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2015/0072511 A1, hereinafter “Liu”).
Regarding independent claim 10, Figure 14 of Liu discloses a device comprising: 
a replacement gate stack 44 (“gate electrode layer”- ¶0010); 
a laminate low-k dielectric liner 36 (“gate dielectric layer”- ¶0011) directly on a sidewall of the replacement gate stack 44, wherein the laminate low-k dielectric liner 36 comprises a first sub layer (i.e., “silicon oxide layer”- ¶0011) and a second sub layer (i.e., “high-k dielectric layer”- ¶0011), with the first sub layer and the second sub layer comprising different materials (¶0011); and 
a dielectric spacer 30/33 (collectively 30 “gate spacer” and 33 “CESL”- ¶0009) comprising a first sidewall contacting a second sidewall of the laminate low-k dielectric liner 36 to form a vertical interface.
Additionally, regarding the claim limitation “replacement gate stack” (emphasis added) which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same.
Regarding claim 14, Figure 14 of Liu discloses the device further comprising: 
a gate contact plug 72 (“gate contact plug”- ¶0026) over and contacting the replacement gate stack 44; and 
a high-k gate spacer 56 (“CESL”- ¶0023) encircling the gate contact plug 72.
Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Xiao.
Regarding claim 15, Liu discloses wherein the high-k gate spacer 56 can comprise silicon nitride (¶0023) and wherein the first sub layer can comprise silicon oxide (¶0011).
Liu does not expressly disclose wherein the high-k gate spacer and the first sub layer comprise same elements, with the first sub layer comprising pores to have a low-k dielectric constant.
Xiao discloses a semiconductor device comprising a low-k dielectric layer 400 (“dielectric material layer”- ¶0068) which comprises silicon oxide or porous silicon nitride which has a low-k dielectric constant (¶0068).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu such that wherein the first sub layer comprises porous silicon nitride which has a low-k dielectric constant as taught by Xiao for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known composition for a dielectric material. Thus, the combined teachings of Liu and Xiao discloses wherein the high-k gate spacer and the first sub layer comprise same elements (i.e., silicon and nitride), with the first sub layer comprising pores to have a low-k dielectric constant (Xiao ¶0068).
Double Patenting
Claims 1-11 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,930,752 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 10,930,752 B2 encompasses all the claimed subject matter as found in claims 1-11 and 16-20 of the current application given the species or sub-genus claimed in claims 1-19 of U.S. Patent No. 10,930,752 B2 anticipates the claimed genus in the current application being examined and therefore, a patent to the genus would, necessarily, extend the rights of the species or sub-genus should the genus issue as a patent after the species or sub-genus. Additionally, the collective subject matter of claims 1-19 of U.S. Patent No. 10,930,752 discloses the claimed subject matter as found in claims 1-11 and 16-20 of the current application.
Furthermore, regarding the claim limitation “replacement gate stack” (emphasis added and as found in claim 10 of the current application) which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same.
Note the various dependent claims are anticipated by/obvious in view of the conflicting application/patent.
Allowable Subject Matter
Claims 8-9 and 16 would be allowable if rewritten to overcome the Double Patenting Rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 8 (which claim 9 depends from), the prior art of record including Kim and/or Liu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he device... further comprising: a source/drain region adjacent to the gate stack; a source/drain contact plug over and electrically coupling to the source/drain region; a high-k dielectric contact spacer encircling the source/drain contact plug; and a source/drain silicide region between the source/drain region and the source/drain contact plug, wherein the high-k dielectric contact spacer extends lower than a top surface of the source/drain silicide region”.
Regarding claim 16, the prior art of record including Kim and/or Liu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he device... further comprising: a source/drain region on a side of the replacement gate stack; a source/drain silicide region over and contacting the source/drain region; a source/drain contact plug over and contacting the source/drain silicide region; and a high-k dielectric contact spacer encircling the source/drain contact plug, wherein the high-k dielectric contact spacer extends lower than a top surface of the source/drain silicide region”.
Claims 17-20 would be allowable if rewritten or amended to overcome the Double Patenting Rejections set forth in this Office action.
Regarding independent claim 17, Figure 14 of Liu discloses an integrated circuit device comprising: 
a semiconductor region 20 (“substrate... semiconductor”- ¶0008); 
a gate stack 44 (“gate electrode layer”- ¶0010) on the semiconductor region 20; 
a source/drain region 22 (“source and drain regions”- ¶0008) adjacent to the gate stack 44 and extending into the semiconductor region 20; 
a source/drain silicide region 64 (“source/drain silicon regions”- ¶0023) on top of the source/drain region 22; and
a source/drain contact plug 68 (“source/drain contact plugs”- ¶0023) over and contacting the source/drain silicide region 64.
Liu does not expressly disclose the integrated circuit device further comprising a high-k dielectric contact spacer encircling the source/drain contact plug, wherein the high-k dielectric contact spacer extends lower than a top surface of the source/drain silicide region.
Thus, regarding independent claim 17 (which claims 18-20 depend from), the prior art of record including Kim and/or Liu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “integrated circuit device comprising... a high-k dielectric contact spacer encircling the source/drain contact plug, wherein the high-k dielectric contact spacer extends lower than a top surface of the source/drain silicide region”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Basker et al. (US 2015/0380305 A1, hereinafter “Basker”), which discloses an integrated circuit device comprising a source/drain contact plug over and contacting a source/drain silicide region which is on top of a source/drain region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895